DAVIS, Justice.
I dissent. Section 1 of the assumption certificate provides that: “The ‘amount of insurance’ payable under this Assumption Certificate as to 'Bach Insured’ shall be the ■amount in force as to ‘Such Insured' under the ‘Above Numbered Policy’ as of the ‘Effective Date of This Certificate’ ”. (Emphasis added.) How much was the insur-anee for “each insured” on the date of the certificate? For the first one to die $150; for the second one to die $187.50; for the third one to die $275; for the fourth one to die $375; and, for the fifth one to die $750. Those are the amounts for “each insured” on such date as provided in the “insurance policy”. Those are the amounts of insurance guaranteed by the Peoples Life Insurance Company, and it assumed the liability to pay such amounts.
I would reverse and render the judgment, of the trial court.